DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on March 22, 2021.3.	Claims 8-12 and 15 are pending, of which claims 8 and 15 are in independent form.4.	Claims 8 and 15 are amended.
5.	Claims 1-7 and 13-14 are cancelled by the applicant.6.	As a result of the applicant’s amendment, the previous 35 USC 101 and 112(a) rejection are withdrawn in the instant Office Action.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss U.S. 2015/0220588 A1 (hereinafter Krauss) in view of Morgan, JR et al. U.S. 2003/0135512 A1 (hereinafter Morgan) further in view of Jones et al. U.S. 2007/0143345 A1 (hereinafter Jones).
Regarding claim 8, Krauss discloses a computer program product for evaluating an original resolved entity in an entity resolution engine (Krauss [0003] e.g., “computer program product for distributed analytics processing”), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor in an entity resolution engine to cause the processor to perform a method (Krauss [0014] e.g., “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out 
Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Krauss, Morgan, and Jones discloses a computer program product, wherein separating the resolved entity is based on one or more of: physical separation, logical separation, and temporal separation (Morgan [0017] where the entity resolving process links entities temporarily).
Regarding claim 10, the rejection of claim 8 is hereby incorporated by reference, the combination of Krauss, Morgan, and Jones discloses a computer program product, wherein unresolving the resolved entity is done based on the separating of the selected resolved entity into virtual resolved entities and on results from the entity resolution process (Krauss [0011] where resoled entities are separated from plurality of observed entities. See also [0053] and [0059] where a resolved entities are determined by resolving the observed entity).

Regarding claim 12, the rejection of claim 8 is hereby incorporated by reference, the combination of Krauss, Morgan, and Jones discloses a computer program product, wherein the method further comprises: re-resolving any newly created entities created as a result of unresolving the resolved entity (Morgan [0068] where unique values represents sets of matching codes).
Regarding claim 15, Krauss discloses an entity resolution engine for evaluating an original resolved (Krauss [0003] e.g., “computer program product for distributed analytics processing”) comprising: 	a processor (Krauss [Figure 4, element 404]); and 	a memory (Krauss [Figure 4, element 406]), wherein the memory contains instructions that when executed by the processor causes (Krauss [0014]) the following method to be performed: 	selecting a resolved entity from a persistent storage database, the resolved entity comprising two or more observed entities (Krauss [0011] the process of selecting a resolved entity conducted); 	However, Jones discloses wherein the entity resolution process is performed in a prescribed sort order, wherein the prescribed sort order is (i) remaining virtual entities having at least one conflicting exclusive feature, (ii) in descending exclusivity score sum, and (hi) in descending feature richness score sum, wherein the feature richness score indicates how many features are provided for an entity and wherein the feature exclusivity score indicates how uniquely-identifying a full set of features is with respect to the entity (Jones [0064] describes one or more attributes (i.e., features) evaluated and the results are weighted individually with a scale factor and produce an overall score factor. See also [0031] e.g., “using the ranking data in order to determine a score or rank for each of the entities”. Score defines the ranking of entities, [0046] e.g., “to order the display of entities when not all can be selected for display, for example, to show some of the highest or lowest ranked entities, or perhaps a selected range of entities.”). 	Therefore, it would have been obvious for one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Krauss and Morgan. Krauss, Morgan, and Jones are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to combine them in order to  the product enables performing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156